Exhibit 10.1

 

FIRST AMENDMENT TO

2000 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF MAY 7, 2003)

 

This First Amendment to 2000 Stock Incentive Plan (As Amended and Restated
Effective as of May 7, 2003) (the “Plan”) is adopted by Health Care Property
Investors, Inc., a Maryland corporation (the “Corporation”) effective as of
January 28, 2005.

 

RECITALS

 

A. The Plan provides that each non-employee director is awarded, on the date of
each annual stockholder meeting as of which such person continues as a director,
(i) 2,400 shares of restricted stock, and (ii) if the Corporation’s total return
to stockholders for the prior year exceeds the total return of the health care
equity segment of the National Association of Real Estate Investment Trusts
(NAREIT) by 3%, 600 additional shares of restricted stock. These numbers reflect
adjustments as a result of the March 2004 stock split.

 

B. The Plan also provides that each person who is initially elected or appointed
to the Corporation’s Board of Directors (“Board”) as a non-employee director
shall be automatically granted 2,400 shares of restricted stock on the date such
person is first elected or appointed to the Board.

 

C. The Board believes it to be in the best interests of the Corporation and its
stockholders to amend the Plan to (i) provide for annual grants of 3,000 shares
of restricted stock, without any of such shares being conditioned upon the
Corporation’s total return to stockholders or any other performance criteria,
and (ii) increase the number of shares of restricted stock granted upon initial
appointment or election to the Board to 3,000 shares.

 

D. Stockholder approval of the proposed amendments is not required under the
Plan or requirements of the New York Stock Exchange.

 

AMENDMENT

 

1. Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Plan.

 

2. Paragraph (cc) of Section 2 of the Plan is hereby deleted in its entirety.

 

3. Paragraphs (a), (b) and (c) of Section 9 of the Plan are hereby amended to
read in their entirety as follows:

 

(a) Effective as of January 28, 2005 and during the remaining term of the Plan,
Non-Employee Directors shall be granted the Incentive Awards set forth below.
All Incentive Awards granted to Non-Employee Directors prior to January 28,
2005, shall be governed by the Plan as in effect at the time such Incentive
Award was granted.

 

(b) Each person who is initially elected or appointed to the Board after January
28, 2005, as a Non-Employee Director shall be automatically granted 3,000 shares
of Restricted Stock Awards on the date such Non-Employee Director is first
elected or appointed to the Board.



--------------------------------------------------------------------------------

(c) Commencing with the 2005 annual meeting of the stockholders of the Company
and during the remaining term of the Plan, each Non-Employee Director who is
re-elected to the Board at an annual meeting of the stockholders or who
otherwise continues to serve as a Non-Employee Director as of the close of an
annual meeting of stockholders shall be automatically granted on such annual
meeting date 3,000 shares of Restricted Stock Awards.

 

***

 

The undersigned hereby certifies that the Board adopted the foregoing Amendment
to the Plan on the day and year first above written.

 

Executed at Long Beach, California on February 3, 2005.

/s/ Edward J. Henning

--------------------------------------------------------------------------------

Edward J. Henning Senior Vice President, General Counsel and Corporate Secretary

 

2